    Case: 1:18-cv-08385 Document #: 53-1 Filed: 10/30/19 Page 1 of 2 PageID #:577



                   STATUS REPORT FOR REASSIGNED CASE

    This case has been reassigned to the calendar of District Judge Martha M. Pacold.
To help the court learn about the case, at least five business days before the
reassignment status conference, counsel shall confer, prepare, and file a joint status
report, not to exceed five pages. If defense counsel has not yet filed an appearance,
plaintiff’s counsel should prepare the status report. The report shall provide the
following information in the following format:

      I.     Nature of the Case

             A.     Identify the attorneys of record for each party. Note the lead
             trial attorney and any local counsel.

             B.     State the basis for federal jurisdiction. If based on diversity,
             state the domicile of all parties. Note: if any party is a partnership or a
             limited liability company and the basis of jurisdiction is diversity,
             counsel must identify the name and domicile(s) of each and every
             partner/member of each such entity.

             C.    Briefly describe the nature of the claims asserted in the
             complaint and the counterclaims and/or third-party claims and/or
             affirmative defenses.

             D.    Describe the relief sought by the plaintiff(s).

             E.    List the names of any parties who have not yet been served.

      II.    Discovery and Pending Motions

             A.    Briefly describe all pending motions, including the date the
             motion was filed and the briefing schedule, if any. State whether any of
             the pending motions have been mooted or no longer require a ruling for
             any other reason.

             B.     State whether the case is in the “Mandatory Initial Discovery
             Pilot” (MIDP) Project. (Information about the MIDP can be found on the
             Northern District of Illinois home webpage, under “Resources &
             Information”). If the case is subject to MIDP, the parties should be
             prepared to report on the status of compliance with the MIDP and any
             upcoming MIDP deadlines.

             C.     Briefly describe all discovery that the parties have conducted,
             including any electronic discovery or whether any discovery has been
             bifurcated. Include in the description any discovery that remains,

                                                                                           1
Case: 1:18-cv-08385 Document #: 53-1 Filed: 10/30/19 Page 2 of 2 PageID #:577



         discovery schedules that have been set, the status of expert discovery, if
         applicable, and whether the parties anticipate that they will complete
         discovery according to the current deadlines.

         D.      Briefly summarize all substantive rulings issued in the case.

         E.      Briefly describe any anticipated motions.

  III.   Trial

         A.      State whether there has been a jury demand.

         B.    State whether a trial date has been set; if not, provide the date
         by which the parties anticipate being ready for trial.

         C.   State whether a final pretrial order has been filed; if not, state
         whether there is a deadline for filing such an order.

         D.      Estimate the length of trial.

  IV.    Settlement, Referrals, and Consent

         A.     State whether the case has been referred to the Magistrate Judge
         for discovery supervision and/or a settlement conference.

         B.     State whether any settlement discussions have occurred and the
         status of any settlement discussions. (Do not provide any particulars
         of any demands or offers that have been made.)

         C.     State whether the parties request a settlement conference at
         this time before this court or the Magistrate Judge.

         D.    State whether counsel have informed their respective clients
         about the possibility of proceeding before the assigned Magistrate
         Judge for all purposes, including trial and entry of final judgment, and
         whether all parties unanimously consent to that procedure. The court
         strongly encourages parties to consent to the jurisdiction of the
         Magistrate Judge.




                                                                                      2
